Citation Nr: 1341268	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10 28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to an increased rating for a right shoulder disability, currently rated at 30 percent disabling.

3.  Entitlement to an initial compensable rating for a left elbow epicondylitis.  


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1968 to May 1970 and from June 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  An April 2009 rating decision granted service connection for a left elbow epicondylitis, and assigned a noncompensable disability rating.  In the same decision, the RO increased the disability rating for the Veterans service-connected right shoulder condition from 20 percent disabling to 30 percent disabling.  In addition, the RO denied service connection for a left shoulder condition. 


FINDINGS OF FACT

1.  The Veteran does not have a current left shoulder disability associated with an injury or incident during active duty service. 

2.  The Veteran's right shoulder disability is manifested by limitation of motion of the arm to midway between side and shoulder level; limitation of motion of the arm to 25 degrees from the side, ankylosis, fibrous union, nonunion or loss of head of the humerus is not demonstrated.

3.  The Veteran has not demonstrated any compensable limitation of left elbow flexion or extension or forearm pronation or supination. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  The criteria for a disability rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5200 to 5203 (2013).

3. The requirements for an initial compensable evaluation for the left elbow disorder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5205 to 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a letters dated April 2009, the Veteran was provided compliant VCAA notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in May 2013.

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claims.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection 

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran contends that service connection is warranted for a left shoulder condition manifested by pain.  He stated that he is feeling the same pain that he feels in his service-connected right shoulder.  For the reasons that follow, the Board finds that the Veteran does not have a current disability manifested by left shoulder pain.  To the extent that he has a current left shoulder disability, it is not shown to be etiologically related to his active military service.

Service treatment records show that in June 1968 the Veteran sought treatment for left shoulder pain, which occurred two to three times a day.  The examiner found that the left shoulder was tender.  There are no other complaints or treatments for left shoulder pain found in the service treatment records.  

Post-service VA records are silent for complaints and treatment for left shoulder pain.  Notably, during the April 2009 and February 2012 VA joint examinations, the Veteran did not report pain in the left shoulder.  

In his July 2010 substantive appeal, the Veteran indicated that he has had to change the way he sleeps because of the his condition and that he experiences frequent pain in his shoulders and arm.  The VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  As noted above, there is no competent medical evidence indicating that the Veteran suffers from a left shoulder condition.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 225.  In this case, VA treatment reports show no currently diagnosed left shoulder disability.

The Board has considered the Veteran's statements.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  As discussed above, in Jandreau, 492 F. 3d 1372, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Here, the Board finds that Veteran is competent to report that experiences left shoulder pain; however, his statements are not sufficient and competent to establish a diagnosis of a left shoulder disability because a layperson is not competent to identify the condition.  See Jandreau.  As there is no medical evidence diagnosing or identifying any underlying condition causing the Veteran's complaints of left shoulder pain, there is no disability upon which service connection can be granted.  
Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

For the purpose of rating disability, the shoulder and elbow are considered major joints.  38 C.F.R. §  4.45(f).

Right Shoulder

The Veteran is currently in receipt of a 30 percent rating for a right shoulder disability pursuant to Diagnostic Code (DC) 5201.  38 C.F.R. § 4.71a, DC 5201.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The medical evidence of record shows that the Veteran is right-handed, and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2013).

Under DC 5201, the only schedular disability rating in excess of 30 percent is a 40 percent disability rating that contemplates limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a DC 5201 (2013).

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013). With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.  

The Veteran underwent a VA examination in April 2009.  The Veteran reported that his pain was 6 out of 10 with occasional limitation of motion and loss of strength.  The Veteran stated that during flare-ups, the pain was 9 out of 10.  The flare-ups occurred weekly and lasted for several hours.  The Veteran indicated fatigability in his shoulder joint.  The Veteran denied any dislocation or subluxation.  No ankylosis or arthritis was found.

Upon examination, the examiner reported that the Veteran's range of motion for forward flexion was 60 degrees.  The examiner noted that the Veteran experienced pain in the last 20 degrees and that the functional loss of 120 degrees was due to pain.  The Veteran's shoulder abduction range of motion was 40 degrees, and it was noted that the Veteran experienced pain in the last 20 degrees.  The functional loss of 140 degrees was due to pain.  The Veteran's internal and external rotation ranges of motion were both 90 degrees.  The examiner noted that the functional loss of 90 degrees was due to pain.  

September 2009 VA outpatient records show treatment for right shoulder pain.  VA outpatient treatment records also show that the Veteran was attending therapy for his right shoulder. 

The Veteran contends that an increased rating is warranted.  Under DC 5201, a disability rating in excess of 30 percent is warranted when there is limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201 (2013).  

On VA examination in 2009, the examiner noted that the Veteran has "140 degrees of functional loss" in abduction, which would indicate that his range of motion was limited to 40 degrees.  However, the examiner also states that the Veteran was limited by pain at 20 degrees.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's limitation of motion is limited to 20 degrees in abduction, warranting a 40 percent disability rating under DC 5201 commencing on April 23, 2009, the date of the examination showing the increased limitation of motion.  This is the highest schedular rating available under DC 5201.  

With respect to higher ratings available under other potentially applicable DCs, the Board notes that no ankylosis has been noted in the Veteran's right shoulder, so DC 5200 (ankylosis of scapulohumeral articulation) is not for application.  DC 5203 does not provide for a schedular rating in excess of 20 percent, so it is not for application in the instant case.  Finally, with respect to DC 5202, ratings in excess of 40 percent are available, but require either fibrous union of the major humerus, nonunion (false flail joint) of the major humerus, or loss of the head of the major humerus (flail shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  None of these impairments have been noted in the Veteran's treatment records or VA examination reports.  In fact, the 2009 VA examination report shows that the Veteran denied any dislocation and no ankylosis was found.  

Accordingly, the Board finds that a 40 percent disability rating under DC 5201 is appropriate in the instant case from April 23, 2009.  The Board acknowledges the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  However, because the Veteran is already receiving the maximum schedular disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether an increase in the disability evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was afforded an examination in February 2012.  The Veteran reported right shoulder pain with limited range of motion due to pain.  The Veteran indicated that he suffered from moderate flare-ups which occurred weekly, and on cold and rainy days.  No stiffness, weakness, instability, incoordination or dislocation were found.  No arthritis or ankylosis was found.  Guarding was found on movement.

Upon examination, the examiner reported that the Veteran's right shoulder range of motion was 130 degrees.  The Veteran's right shoulder abduction was found to be 110 degrees.  Both the Veteran's right shoulder internal and external rotation were measured at 75 degrees.  Objective evidence of pain was found on movement.

Upon repetition, the Veteran's the examiner reported that the Veteran's right shoulder range of motion was 122 degrees.  The Veteran's right shoulder abduction was 108 degrees and both the Veteran's right shoulder internal and external rotation were measured at 70 degrees.  

Based on the Veteran having range of abduction of the right shoulder limited to, at most, 108 degrees, after repetitive motion, the Board finds that a disability rating in excess of 30 percent is not warranted from February 3, 2012, the date of the examination showing range of abduction of the right shoulder to 108 degrees, which far exceeds the requirement of limitation of the arm to 25 degrees or less from the side in order to warrant a 40 percent disability rating under DC 5201.

With respect to higher ratings available under other potentially applicable DCs, the Board notes that no ankylosis has been noted in the Veteran's right shoulder (in fact the February 2012 VA examination report expressly notes no ankylosis of the right shoulder), so DC 5200 (ankylosis of scapulohumeral articulation) is not for application.  DC 5203 does not provide for a schedular rating in excess of 20 percent, so it is not for application in the instant case.  Finally, with respect to DC 5202, ratings in excess of 30 percent are available, but require either fibrous union of the major humerus, nonunion (false flail joint) of the major humerus, or loss of the head of the major humerus (flail shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  None of these impairments have been noted in the Veteran's treatment records or VA examination reports.  Accordingly, no higher rating is warranted under another DC.

The Board acknowledges the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  However, as noted, the February 2012 report expressly finds no evidence of incoordination or weakened movement, and the range of motion to 108 degrees was measured after repetitive motion and taking into account pain on motion.  Accordingly, the Board finds that a disability rating in excess of 30 percent is not warranted for the time period from February 3, 2012 to present.

Left Elbow

The Veteran seeks a compensable rating for his left elbow disability.  As noted above, the Veteran's dominant upper extremity is his right arm, which means that his left elbow is the minor or non-dominant extremity.  See 38 C.F.R. § 4.69 (2013). The Veteran's left elbow disability is rated under Diagnostic Code 5206, for limitation of forearm flexion. 

Pursuant to Diagnostic Code 5206, limitation of flexion of the minor arm to 100 degrees warrants a 10 percent rating.  Pursuant to Diagnostic Code 5207, minor forearm extension limited to 45 through 74 degrees warrants a 10 percent rating.  Pursuant to Diagnostic Code 5213 for impairment of supination and pronation, a 10 percent evaluation is warranted for limitation of supination to 30 degrees, and a 20 percent evaluation is warranted when pronation is limited beyond the last quarter of the arc and the hand does not approach full pronation.  38 C.F.R. § 4.71 Diagnostic Codes  5206, 5207, 5213 (2013).  Normal range of elbow motion is from 0 degrees of full extension to 145 degrees of flexion, with 0 to 80 degrees of forearm pronation and 0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71 Plate I (2013).

The Veteran underwent a VA examination in April 2009.  The Veteran reported fatigability in his left elbow and flare-ups which occurred weekly and lasted several hours.  He also reported aggravation of his left elbow after repetitive motion, which was alleviated by medication.  No dislocation, recurrent subluxation, arthritis or hindrance on daily activities was found.  Pain was elicited at the left lateral eppicondyle, but no swelling, weakness or anklyosis was found.

Upon examination, the Veteran's range of motion for his left elbow revealed flexion to 145 degrees.  No pain or functional loss was found on movement.  The Veteran's range of motion revealed forearm supination to 85 degrees, with no pain or functional loss.  The range of motion for forearm pronation measured at 80 degrees, with no pain or functional loss.  The examiner diagnosed the Veteran with left elbow lateral epycondilitis.  

The Veteran was afforded a VA examination in February 2012.  The Veteran reported occasional left elbow pain.  He indicated that his flare-ups were moderate and occurred two to three times a week.  It was noted that the flare-ups occurred when lifting heavy objects and that rest alleviated the pain.  The left elbow was found to be tender, but no arthritis or ankylosis was found.  

Upon examination, the Veteran's range of motion for flexion was 145 degrees.  The Veteran's extension was zero degrees.  The Veteran's left forearm pronation was 80 degrees and his supination was 85 degrees.  No objective pain of motion was found following active motion or repetitive motion.  There was no additional limitation found after repetitive motion.  

A review of the Veteran's left elbow and forearm range of motion studies recorded during the instant rating period fails to reveal any compensable limitation of flexion, extension, supination, or pronation.  Thus, a rating in excess of 0 percent (noncompensable) is not available pursuant to Diagnostic Codes 5206, 5207, 5213. 

Additionally, the Veteran does not have a diagnosis of ankylosis of the elbow, non-union of the radius, or non-union of the ulna which might warrant additional disability ratings under Diagnostic Codes 5205, 5209, 5210, 5211 and 5212.  In addition, under DC 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees in the minor extremity.  The medical evidence of record does not show that this criteria has been met.  

Indeed, the Veteran's current noncompensable evaluation was assigned based on the Veteran's reports of elbow pain and evidence of some (although noncompensable) limitation of motion.  With regard to the issue of whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that the Veteran's current left elbow disability evaluation contemplates his current functional impairment.  At the February 2012 examination, no objective evidence of painful motion was found.  In addition, the left elbow disability is never manifested by limitation of pronation, extension limited to 45 degrees, or flexion limited to 110 degrees.  Rather, at worst, the Veteran exhibited pronation to 80 degrees, zero degrees of extension, and 145 degrees of flexion on VA examination, to include after repetition against resistance.  Additionally, no hindrance on daily activities, weakness, or additional limitation of motion on repetitive motion was found.  Given these findings, the Board finds that the Veteran's disability is not manifested by symptoms more nearly approximating the criteria for a compensable disability rating for the left elbow disability. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disabilities.  The evidence shows that the Veteran suffers from a right shoulder disability and a left elbow disability that results in limitation of motion and pain.  The evidentiary record does not show any manifestations of, or functional impairment due to the right shoulder and left elbow disabilities, not encompassed by the schedular criteria.  The Veteran's complaints of pain, limitation of motion, and weakness are directly contemplated by the applicable schedular criteria.  As the Veteran's symptoms are already provided for, the first threshold of the Thun framework is not met, ending the Board's inquiry.

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, in the February 2012 VA examination, it was reported that the Veteran retired in 2004 due to eligibility by age or duration of work.  The Veteran has not contended, nor does the evidence show, that he is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.  Accordingly, the Board finds that the issue of entitlement to a TDIU is not raised by the record.

ORDER

1.  Entitlement to service connection for a left shoulder condition is denied. 

2.  Entitlement to an increased rating for a right shoulder disability, currently rated at 30 percent disabling is denied.

3.  Entitlement to an initial compensable rating for a left elbow epicondylitis is denied.  



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


